UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------x
MECHELLE A. MURPHY,

                      Plaintiff,

       -against-                                     MEMORANDUM AND ORDER
                                                     Case No. 17-CV-6966 (FB)
NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

                       Defendant.
------------------------------------------------x
Appearances:
For the Plaintiff:                                  For the Defendant:
HOWARD D. OLINSKY                                   RICHARD P. DONOGHUE
Olinsky Law Group                                   United States Attorney
300 South State Street                              Eastern District of New York
Syracause, New York 13202                           271 Cadman Plaza East
                                                    Brooklyn, New York 11201

                                                    By:   DAVID B. MYERS
                                                          Assistant United States Attorney

BLOCK, Senior District Judge:

       Mechelle Murphy seeks review of the Commissioner of Social Security’s final

decision denying her applications for Disability Insurance Benefits (“DIB”). Both

parties move for judgment on the pleadings. For the reasons stated below, Murphy’s

motion is granted, the Commissioner’s motion is denied, and the case is remanded

for further proceedings.




                                                1
                                          I

      Murphy was born in 1972, received her GED in 1988, and completed business

school in 2000. She has work experience as a cashier, a clerk at a car dealership,

and, most recently, a customer service representative at a transportation company.

      Murphy stopped working in October 2011. She applied for DIB two years

later, alleging that an injury to her left shoulder—along with diabetes, asthma, and

mental problems—prevented her from working. After her application was denied,

she sought a hearing before an administrative law judge (“ALJ”), at which she was

represented by counsel.

      The ALJ rendered his decision on July 27, 2016. Applying the familiar five-

step sequential evaluation process,1 he concluded that Murphy (1) had not engaged




      1
        The Commissioner must determine “(1) whether the claimant is currently
engaged in substantial gainful activity; (2) whether the claimant has a severe
impairment or combination of impairments; (3) whether the impairment meets or
equals the severity of the specified impairments in the Listing of Impairments; (4)
based on a “residual functional capacity” assessment, whether the claimant can
perform any of his or her past relevant work despite the impairment; and (5)
whether there are significant numbers of jobs in the national economy that the
claimant can perform given the claimant’s residual functional capacity, age,
education, and work experience.” McIntyre v. Colvin, 748 F.3d 146, 150 (2d Cir.
2014) (citing 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4)). The burden of proof is
on the claimant in the first four steps, but shifts to the Commissioner at the fifth
step. Id.


                                          2
in substantial gainful activity since her alleged onset date and (2) had several severe

impairments, namely, “left shoulder subscapular bursitis, acute systolic heart failure

and status post coronary artery bypass, diabetes with diabetic neuropathy, asthma,

hyperlipidemia, a bipolar disorder and a mood disorder.” AR 14. He then found

that (3) none of her impairments, alone or in combination, met the criteria for a

presumptively disabling impairment in the Commissioner’s Listing of Impairments.

      Before turning to steps four and five, the ALJ assessed Hunter’s residual

functional capacity (“RFC”). He found that she “could perform sedentary work,”

but with significant non-exertional limitations:

      She can occasionally climb ramps or stairs. She can never climb
      ladders, ropes or scaffolds. She can occasionally stoop, crouch or
      kneel. She can never crawl. She must have no exposure to moving
      machinery, unprotected heights or driving vehicles. She must avoid
      concentrated exposure to extreme heat or cold, wetness or humidity,
      irritants such as fumes, odors, dust and gases, poorly ventilated areas,
      exposure to chemicals. She can frequently reach with her left non-
      dominant arm and she can occasionally reach overhead with her left
      non-dominant arm. She is limited to work involving simple, routine
      tasks. She is limited to work in a low stress job. . . . She is limited to
      work with occasional judgment required on the job. She is allowed to
      work off task 5% of the day, in addition to regularly scheduled breaks.

AR 17.

      Returning to the five-step evaluation process, the ALJ found that Murphy (4)

could not perform her past relevant work, but (5) could perform unskilled work that

existed in significant numbers in the national economy. In the later regard, he

determined that Murphy’s non-exertional limitations prevented her from performing
                                          3
some unskilled sedentary jobs, but adopted the opinion of a vocational expert that

she could still work as a “document preparer” or a “non-emergency dispatcher.” AR

22.

      Based on his findings, the ALJ concluded that Murphy was not disabled. The

Commissioner’s Appeals Council declined to review the ALJ’s decision, making it

the final decision of the Commissioner. Murphy timely sought judicial review.

                                         II

      “In reviewing a final decision of the Commissioner, a district court must

determine whether the correct legal standards were applied and whether substantial

evidence supports the decision.” Butts v. Barnhart, 388 F.3d 377, 384 (2d Cir. 2004);

see also 42 U.S.C. § 405(g). “[S]ubstantial evidence . . . means such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Perales, 402 U.S. 389, 401 (1971); see also Selian v. Astrue, 708 F.3d

409, 417 (2d Cir. 2013).

      Hunter argues that the ALJ erred (A) by failing to address medical evidence

submitted by Dr. Claude Simon, and (B) by failing to incorporate certain limitations

identified by Dr. David Peterson into his RFC assessment. The Court addresses

those arguments in turn.




                                         4
A. Dr. Simon

      In January 2016—that is, while her application was pending—Murphy went

to the emergency room complaining of nausea and chest pain. After doctors

concluded she was experiencing heart failure, she underwent bypass and valve repair

surgery.   A discharge summary prepared by Dr. Simon listed the following

“instructions”:

       Shower everyday using only soap and water. Allow water to fall
        directly on your chest and pat the area dry. No creams or powders
        on the sternal wound.

       No dressings are needed.

       Eat a Heart Healthy Diet. If you are a diabetic incorporate your
        diabetic diet.

       Take frequent rest periods to avoid exhaustion.

                                       ***

       Walk outside, weather permitting, at least two times a day. Increase
        your activity every one to three days so that in one month you are
        ambulating a mile a day.

       No heavy lifting, nothing greater than 10 pounds.

       Elevate your feet when you are sitting down.

       Weigh[] yourself daily. If you start to gain 2 pounds three days in a
        row, call your cardiologist.

AR 487-88. The ALJ did not mention Dr. Simon’s summary in his decision.



                                        5
      “[A]n ALJ is not required to discuss every piece of evidence submitted.”

Brault v. Social Sec. Admin., Comm’r, 683 F.3d 443, 448 (2d Cir. 2012) (quoting

Black v. Apfel, 143 F.3d 383, 386 (8th Cir. 1998)). Murphy argues, however, that

Dr. Simon’s instructions constitute a medical opinion. Under the Commissioner’s

regulations, ALJs “will evaluate every medical opinion [they] receive.” 20 C.F.R.

§ 404.1527(c). While opinions concerning a patient’s RFC are not entitled to any

particular weight or special significance, see id. § 404.1527(d)(3), they “must never

be ignored,” SSR 96-5P, 1996 WL 374183, at *3. Rather, ALJs must weigh such

opinions according to the relevant regulations. See id. at *5. Further, they must

“provid[e] appropriate explanations for accepting or rejecting such opinions.” Id.

      The Commissioner responds that Dr. Simon’s discharge summary was not an

opinion regarding Murphy’s physical limitations, but merely advice for anyone

recovering from major heart surgery. A medical opinion, the Commissioner notes,

“reflect[s] judgments about the nature and severity of [the claimant’s]

impairment(s), including [the claimant’s] symptoms, diagnosis and prognosis, what

[the claimant] can still do despite impairment(s), and [the claimant’s] physical or

mental restrictions.” 20 C.F.R. § 404.1527(a)(1). In addition, the impairment

underlying the limitations “must have lasted or must be expected to last for a

continuous period of at least 12 months” to meet the definition of disability.




                                          6
       In the main, the Court agrees with the Commissioner that Dr. Simon’s

discharge summary does not qualify as a “medical opinion” regarding Murphy’s

limitations. His instructions regarding wound care, diet, exercise, and weight

monitoring do not describe any limitations; they are, as the Commissioner describes

them, clearly intended as either instructions for the short-term consequences of

surgery or a long-term plan for preventing a recurrence of the heart failure that

necessitated it.

       The remaining parts of the summary, however, are not so clear.             The

instruction to “[t]ake frequent rest periods to avoid exhaustion,” AR 487, is

undoubtedly good advice for recovery, but the advice obviously stems from the

limitations facing a person who has had bypass surgery. So, too, the instruction to

“[e]levate your feet when you are sitting down.” AR 488. And unlike the instruction

for wound care, for example, there is no time limit inherent in those instructions. It

may well be the case that Murphy will need to take frequent rest periods and elevate

her feet for the rest of her life.2

       In sum, the Court concludes that those portions of Dr. Simon’s discharge

summary are ambiguous. While Murphy bore the burden of proving her RFC, the

ALJ was under a concomitant duty to develop the record. See Rosa v. Callahan, 168



       2
        The same is true of the instruction to avoid heavy lifting, but the ALJ
found that Murphy’s other impairments prevented that activity.
                                          7
F.3d 72, 79 (2d Cir. 1999) (citing Perez v. Chater, 77 F.3d 41, 47 (2d Cir. 1996)).

That duty includes seeking additional information when medical evidence in the

existing record “conflicts with other evidence, contains an internal conflict, is

ambiguous, or when the medical evidence does not appear to be based on medically

acceptable clinical or laboratory diagnostic techniques.” 20 C.F.R. § 404.1520b(b)

(emphasis added).

      The current version of the Commissioner’s regulations leaves it to the ALJ’s

discretion to determine the best way to resolve an ambiguity.               See id.

§ 404.1520b(b)(2). One option is to “see if we can determine whether you are

disabled based on the evidence we have.” That option is not available here, however,

because Dr. Simon’s discharge summary is the only evidence regarding the effect of

Murphy’s heart surgery on her ability to work. The ALJ specifically found that

Murphy’s “acute systolic heart failure and status post coronary artery bypass” were

severe impairments, AR 14, meaning that they—alone or in combination with other

impairments—“significantly limit[ Murphy’s] physical or mental ability to do basic

work activities.” 20 C.F.R. § 404.1520(c). He should have then solicited opinions

as to what those limitations were, if not from Dr. Simon then from some other

acceptable medical source.

      Therefore, the Court must remand. On remand, the ALJ will presumably seek

clarification from Dr. Simon. See How We Collect and Consider Evidence of

                                         8
Disability, 77 Fed. Reg. 10651, 10652 (Feb. 23, 2013) (“[W]e expect that

adjudicators will often contact a person’s medical source(s) first whenever the

additional information sought pertains to findings, treatment, and functional

capacity, because the treating source may be the best source regarding these

issues.”). He may also seek additional opinion evidence from any acceptable source.

Based on the supplemented record, he should then determine what additional

limitations, if any, Murphy’s heart surgery impose on her ability to do other work

that exists in significant numbers in the national economy.

B. Dr. Peterson

      Dr. Peterson, Murphy’s treating orthopedist, opined that the injury to her left

shoulder limited her ability to perform gross and fine manipulations. The ALJ

generally gave Dr. Peterson’s opinions great weight, but failed to mention those

limitations in his RFC assessment.

      The Commissioner concedes that this was error, but argues that the error was

harmless. Since the Court is already remanding, it need not address the harmless-

error argument. Instead, it can simply instruct the ALJ to correct the error on

remand.

                                        III

      For the foregoing reasons, Murphy’s motion for judgment on the pleadings is

granted, the Commissioner’s motion is denied, and the matter is remanded. Because

                                         9
the ALJ reached step five of the sequential evaluation process, and because Murphy

first applied for benefits in October 2013, the Court will impose time limits on the

proceedings on remand. See Butts v. Barnhart, 388 F.3d 377, 387 (2d Cir. 2004).

The ALJ must develop the record and render a decision within 120 days of this

memorandum and order. If the ALJ denies benefits, the Commissioner must render

a final decision within 60 days of the ALJ’s decision. If either time limit is exceeded,

the Commissioner shall immediately calculate benefits.

      SO ORDERED.



                                               /S/ Frederic Block______________
                                               FREDERIC BLOCK
                                               Senior United States District Judge
Brooklyn, New York
May 24, 2019




                                          10
